Citation Nr: 1337735	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a restoration of a 50 percent evaluation for extensor mechanism dysfunction with degenerative joint disease status post arthroscopy with partial medial and lateral meniscectomies, left knee (left knee disability), from February 3, 2003.

2. Entitlement to an increased evaluation in excess of 10 percent for extensor mechanism dysfunction with degenerative joint disease status post arthroscopy with partial medial and lateral meniscectomies, left knee (left knee disability), limitation of extension, effective May 1, 2010.

3. Entitlement to an increased evaluation in excess of 10 percent for extensor mechanism dysfunction with degenerative joint disease status post arthroscopy with partial medial and lateral meniscectomies, left knee (left knee disability), limitation of flexion, effective May 1, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to November 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which found clear and unmistakable error in the 50 percent evaluation of the left knee disability and assigned a decreased evaluation of 10 percent effective May 1, 2010.  The Veteran subsequently submitted a timely notice of disagreement dated February 2010 to that rating decision, disagreeing with the reduction of her benefits to 10 percent.  The Board notes that prior to the February 2010 rating decision confirming a reduction in rating, the Veteran had submitted a claim for an increased rating in excess of the assigned 50 percent for her left knee.  The statement of the case (SOC) issued in March 2010 specifically addressed the issue of entitlement to an evaluation in excess of the 10 percent rating (instead of the reduction).  It follows that the Board herein will consider the propriety of the rating reduction and the increased rating issues in tandem.

Although a videoconference Board hearing was requested on the May 2010 VA Form 9 Substantive Appeal, the Veteran subsequently withdrew her request in December 2010.

The Board notes that the Veteran submitted additional evidence (private treatment records) after the issuance of the March 2010 SOC.  There is no indication of waiver of initial RO review from either the Veteran or her representative.  However, upon reviewing the submitted evidence, the Board concludes that such evidence submitted is merely not pertinent or cumulative of the evidence already of record and already considered by the RO at first instance.  The Veteran submitted physical therapy reports from 2010, which, in pertinent part, show that the Veteran had near full extension and up to 70 degrees of flexion (no instability found).  The records show that she had left knee range of motion from 9 to 80 degrees (no instability found), and upon physical therapy discharge, she demonstrated at worst 10 degrees extension and active 70 degrees flexion.  There are also private treatment records dating from 2011 involving right knee pain which are not pertinent to this appeal.  The Veteran also submitted statements reiterating her left knee pain and assertions of instability.  In short, the Veteran has not submitted any evidence that has not already been a fact previously considered at the time of the SOC.  Although the physical therapy notes from 2010 provide more recent findings of extension and flexion of the left knee, the evidence does not show that the Veteran's disability picture is materially different than what has already been considered by the RO at first instance.

Thus, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of the appeal.

A review of the Virtual VA electronic filing system reveals documents that are pertinent to the appeal, most of which have been printed out and associated with the casefile.  Veterans Benefits Management System (VBMS) reveals no documents.


FINDINGS OF FACT

1. There was clear and unmistakable error (CUE) in the February 2010 rating decision assigning a 50 percent evaluation for limitation of extension for the left knee disability.

2. Left knee extension disability is manifest by painful motion.  There is no instability, subluxation, or limitation of extension worse than 10 degrees.

3. Left knee flexion disability is manifest by no worse than the functional equivalent of flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1. The February 2010 rating decision assigning a 50 percent evaluation for limitation of extension for the left knee disability was clear and unmistakable error (CUE), and the 50 percent evaluation is not restored.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.71a, Diagnostic Code (DC) 5261 (2013).

2. Left knee limitation of extension is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5261 (2013).

3. Left knee limitation of flexion is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA provided a VCAA-compliant notice letter in March 2009 with respect to the informal claim for increase made at that time, and again, in October 2009.

Furthermore, in November 2009, the RO proposed a rating reduction upon a finding of CUE.  The proper notice procedures were observed.  A November 2009 letter to the Veteran described the process by which a rating reduction occurs, and notified her of the types of evidence she can submit in support of her claim and gave her the option for a personal hearing.  Thus, in all respects, VA's duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, service treatment records and identified private treatment records were obtained.  VA examinations were also administered in connection with the Veteran's claim for increase in April 2009 and August 2009.  As the VA examinations included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examinations of record are adequate to make a determination on these claims.  The Board has considered the arguments articulated by the Veteran's representative in the September 2013 brief regarding the request for an outside medical examination.  The Veteran contends that the VA examiner "forced" her leg to flex and extend beyond the threshold of pain, thus resulting in findings that do not accurately portray her true disability picture.  The Board finds that a new examination is not warranted here as the Veteran's submissions of private medical records reflect medical findings that provide a consistent disability picture - one that is consistent with the VA examination findings.  Also, the record reflects, and the Veteran does not disagree, that there are no outstanding private treatment records.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims are thus ready to be considered on the merits. 

Restoration of Disability Evaluation 

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service.  Separate diagnostic codes within the rating schedule identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran will then be notified at her latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires.  38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105(i) requires the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction.  The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The vast majority of cases involving restoration of a disability evaluation involve improvement of a disability, but other bases exist with respect to a reduction or termination in evaluation, such as severance.  The Agency of Original Jurisdiction (AOJ) in this case determined that the basis of the reduction is CUE in the May 2003 rating decision assigning the 50 percent evaluation in that the RO assigned such rating in error.  

The Board finds that the RO's assignment of a 50 percent evaluation in its May 2003 rating decision is clearly and unmistakably erroneous.  The examination considered at the time of the May 2003 rating decision (April 2003 VA examination) establishes that limitation of extension was "0 to 10" degrees.  Whether extension is limited to 0 degrees or to 10 degrees, the Board notes that the result is the same.  The Veteran did not have limitation of extension to 45 degrees (or the functional equivalent thereof), which is the requirement under DC 5261 for a 50 percent rating.  In fact, the evidence of record considered at the time of the May 2003 rating decision showed limitation of extension no worse than 10 degrees.  The decision to assign the 50 percent evaluation or more than 10 percent was legally and factually unsustainable given the actual findings on the April 2003 examination.  The error is undebatable, and the decision to assign a 50 percent evaluation was clearly and unmistakably erroneous.  

In conclusion, the Board agrees with the RO that CUE occurred in the May 2003 rating decision, and a 50 percent rating for the left knee disability under DC 5261 should not have been awarded.  All due process requirements were met, as discussed above, and the RO made appropriate findings of CUE.  The reduction was appropriate.  See 38 C.F.R. § 3.105(a),(e) .

The Board notes that generally the matter of the reduction in the assigned rating for the Veteran's back disability does not necessarily include a claim for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  However, as the claim for increase has already been in progress prior to the reduction, and as the RO has already considered the issue in its SOC, the Board is considering the claim for increase herein.  

Increased Evaluation for Left Knee Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disabilities have not significantly changed and uniform evaluations are warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The February 2010 rating decision found CUE in the 50 percent evaluation of the left knee disability and effectively decreased the evaluation to 10 percent (under DC 5261) from May 1, 2010.  The March 2010 SOC continued the 10 percent rating under DC 5261 and also assigned a 10 percent separate evaluation for limitation of flexion under DC 5260.  

Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  This is particularly true of disabilities of the knee.  DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

Additionally, VA's General Counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In VAOPGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under DC 5259.  VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

Moreover, DCs 5256 and 5262 provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  DC 5263 provides for a 10 percent rating for genu recurvatum.  

The Board has considered the pertinent evidence of record under the laws and regulations set forth above and concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for her left knee disability under both 5260 and 5261.  

The Veteran was afforded a VA examination in April 2009 during which she reported that her left knee has progressively worsened since her last VA examination in 2003.  She stated that she has been unable to work for two to four weeks and that she had difficulty with stairs, deep knee bends, and kneeling.  Exercise was limited to walking and she was able to perform regular household chores, though slowly.  She stated that she was to have arthroscopy and meniscal repair.  She reported symptoms of stiffness, weakness, popping, fatigue, lack of endurance, and instability.  Upon examination, the Veteran walked with an antalgic gait.  There was crepitus, tenderness, pain at rest, and guarding of movement.  However, there was no objective evidence of instability, effusion, or dislocation.  McMurray's test was positive.  Range of motion studies showed flexion from 10 to 85 degrees and extension was limited to 10 degrees.  There was objective evidence of pain on repetitive range of motion.  Range of motion was decreased to 10 to 80 degrees on repetitive-use testing.  The examiner indicated that this has an impact on the Veteran's occupational activities due to decreased mobility, difficulty reaching, and decreased strength.  

The Veteran was afforded another VA examination in August 2009 post left knee arthroscopy with partial medial and lateral menisectomies in April 2009.  She completed her post-operative and rehabilitative programs and very little overall improvement was shown.  The Veteran continued to report flare-ups and pain.  She reported giving way, instability, constant sharp pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, severe weekly flare-ups lasting one or two days.  She reported that she often has to leave work early during flare-ups and ceases usual home activities.  There was no deformity, incoordination, dislocation or subluxation, locking, or effusions.  There were no incapacitating episodes of arthritis.  She was unable to stand for more than a few minutes and had some limitations on walking.  She used a brace intermittent, but frequently.  Upon examination, the Veteran had an antalgic gait, crepitus, edema, tenderness, pain at rest, weakness, guarding of movement was found.  There was no mass behind the knee, licks or snaps, grinding, or any instability.  Patellar abnormality was found (X-ray studies), but meniscus abnormality or abnormal tendons were not found.  

Range of motion studies revealed flexion from 10 to 60 degrees and extension limited by 10 degrees with objective evidence of pain with active motion.  Following repetitive motion testing, there were additional limitations after three repetitions of range of motion.  Range of motion after repetitive motion was flexion 10 to 50 degrees (no change in extension).  There was no joint anklyosis.  X-ray studies revealed small irregular patella with ossification and quadriceps and patellar tendon; small left knee foreign body; and chondrocalcinosis with mild degenerative disease.  A diagnosis of extensor mechanism dysfunction, left knee; degenerative joint disease; status-post arthroscopy with partial medial and lateral menisectomies was made.  The Veteran was employed full-time at the United States Postal Service and lost three plus weeks of work in the last 12-month period due to the left knee disability.  The left knee disability caused significant effects on occupational activities, such as decreased mobility, decreased strength, pain, problems lifting/carrying, which resulted in assignment of different duties and increased absenteeism.  Daily activities were also affected.  

Private treatment records from an orthopedic specialist show that in February 2009, range of motion was from 8 to 129 degrees in the left knee with a possible meniscal cyst.  X-ray studies showed no joint space narrowing and no change from October 2007 X-ray studies.  An MRI was conducted in February 2009 which revealed left knee arthritis and lateral meniscus tear with parameniscal cyst.  The medial meniscus was intact and normal in appearance.  The medial and lateral collateral ligaments, biceps femoris tendon, illiotibial band and popliteus muscle-tendon were intact.  A small joint effusion was present with no popliteal cyst.  An examination following the MRI revealed no effusion about the knee and full range of motion lacking approximately 5 to 10 degrees full extension.  She had tenderness to palpation and a small palpable cyst laterally.  There was minimal discomfort with McMurray's test.  The knee was otherwise stable to varus and valgus stress.  Lachman and posterior drawer tests were negative.  She was noted to have good strength through her extensor mechanism and was found to be grossly neurovacularly intact.  Another physician's note reviewing the same MRI and examination results noted "good" ACL, PCL, lateral meniscus, lateral compartment.  A cortisone injection provided temporary relief.

March 2009 private treatment notes indicate no significant effusion in her left knee although it was tender to palpation about the lateral joint and she had pain with McMurray's.  Her knee was otherwise stable.  

In April 2009, the Veteran underwent a left knee arthroscopy with partial medial and partial lateral meniscectomies.  A follow-up physician's visit revealed that the Veteran was recovering and she had minimal effusion about the knee and displayed a "great range of motion."  A follow-up visit in May 2009 revealed that she had mild effusion about the knee with no erythema or warmth.  Her range of motion was from 0 degrees to approximately 100 degrees before development of discomfort.  

Physical therapy notes indicate that at the start of therapy, the Veteran showed left knee flexion of 93 degrees and full extension in May 2009.  Upon physical therapy discharge in July 2009, the Veteran reported 7 out of 10 in pain.  Knee flexion range of motion in a supine position was actively at 97 degrees and passively at 115 degrees.  Prone knee flexion has been tolerated up to passive range of 125 degrees in prone.  Active range of motion is a good 20 to 30 degrees less than her available passive range of motion.  She was able to do straight leg raises.  However, the therapist noted that the Veteran has not made much progress in the last few months as she still had decreased range of motion and strength.  Her pain was characterized as arthritic in nature.  

An August 2009 private treatment note indicates that the Veteran had no significant effusion about her knee and the left knee was tender to palpation.  Her range of motion was noted as unchanged from previous findings.  She had a negative McMurray's test and her knees were grossly stable and she was grossly neurovascuarly intact.  The physician indicated follow-up on an as-needed basis.

A December 2009 physician's letter indicated that Dr. C.M.K had evaluated the Veteran, during which the Veteran stated that she could only walk one or two blocks comfortably.  She also reported stiffness, swelling, locking, giving out, and she had medial and anterior pain.  Range of motion was from 9 to 95 degrees and the physician noted good stability.  

The Veteran sought physical therapy again from July 2010 to October 2010.  Results were as follows.  In July 2010, the Veteran had no significant effusion and was tender to palpation about her left knee.  Her range of motion was near full extension and flexion to 70 degrees.  She was able to perform straight leg tests though with pain and discomfort.  Another physical therapy entry showed left knee range of motion from 9 to 80 degrees with tenderness at the illiotibial band and no instability.  The October 2010 final physical therapy report showed left knee range of motion active at 70 degrees, passive at 90 degrees, and a 5 to 10 degree extensor lag of the lower left extremity.  

Lay statements from the Veteran and her sister were considered.  Such statements attested to the Veteran's left knee pain, reports of discomfort and instability, and the impact that it had on her daily life and occupation.  

The pertinent evidence of record, as summarized above, shows that the Veteran's left knee disability more closely approximates her current 10 percent rating under both DC 5260 and 5261, limitation of motion for flexion and extension, respectively.

With respect to the 10 percent evaluation under DC 5261 (limitation of extension), the Veteran has not demonstrated on this record, at any point, degrees in extension in her left knee that meets the 20 percent criteria (15 degrees).  At the worst, the Veteran has demonstrated 10 degrees in extension.  The current evaluation already contemplates periarticular pathology productive of painful motion.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of extension to 15 degrees, which is not shown on this record by either the lay or medical evidence.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  Separate evaluations may be assigned for compensable limitation of flexion, subluxation, or instability.  

With respect to the current 10 percent evaluation under DC 5260 (limitation of flexion), in order to receive the next higher evaluation, the Veteran must demonstrate the functional equivalent of flexion limited to 30 degrees.  The current 10 percent rating was already assigned based on painful motion.  The Veteran has not demonstrated on this record, at any point, degrees of flexion in her left knee that is worse than 50 degrees.  Thus, a higher evaluation under DC 5260 is not warranted.  

As separate evaluations may be assigned for subluxation or instability, the Board has carefully considered all of the applicable DCs with respect to the knee joint.  At this juncture, the Board notes that as the evidence does not show anklyosis of the left knee (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263), a separation evaluation under these codes is not warranted.

DC 5258 and DC 5259 address symptomatic cartilage disabilities.  DC 5258 and 5259 ratings criteria are different from each other only in that the semilunar cartilage is dislocated in 5258 and surgically absent in DC 5259.  The Board notes that although the evidence of record indicates that the Veteran underwent a meniscectomy and MRI studies showed possible small joint effusion in the left knee in 2009, the Board notes that the Veteran is not entitled to an evaluation under DC 5259 or DC 5258 as such would constitute impermissible pyramiding because both DC 5259 and DC 5258 compensate for limitation of motion.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (finding that separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions.")(emphasis in original).  

The Veteran has consistently described pain upon movement, fatigability, and the record shows consistent reports of left knee pain.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, with respect to limitation of extension, the Board notes that the results were the same in both VA examinations before and after repetitive-use range of motion testing - 10 degrees.  The record shows that the Veteran's range of motion with respect to extension, even considering pain on motion, never changed, thus there was no objective additional limitation of motion caused by the Veteran's pain or other DeLuca factors.  Thus, the Veteran's disability picture with respect to DC 5261 does not more nearly approximate the next higher rating criteria.  

With respect to limitation of flexion, at worse, the Veteran has demonstrated a limitation to 50 degrees at the VA examination in August 2009 after repetitive-use testing (reduced from 60 degrees).  The evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 20 percent (flexion limited to 30 degrees), warranting a higher rating under DC 5260.  Mitchell, 25 Vet. App. at 33, 43.  Any additional functional loss due to pain and weakness in the left knee joint is already contemplated in the current 10 percent rating.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Furthermore, there is no evidence of instability or subluxation, other than unconfirmed reports of the left knee giving way, popping, and locking.  The Board considered the Veteran's statements and testimony as to instability in her left knee in conjunction with the objective medical findings of record.  See DC 5257, Recurrent Subluxation or Lateral Instability.  A 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  None of these were shown upon objective examinations of record, see supra.  In fact, both VA examinations and private treatment records consistently indicate that the Veteran's left knee was stable after various tests for stability.  VA examination reports have expressly indicated that there were no instability, subluxation, and dislocation present.  Although the Board finds that the Veteran's assertions as to her knee feeling unstable are competent statements, the Board is persuaded by the results of various joint stability tests, to include the Lachman test and posterior drawer test.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this record, results of such joint stability tests were normal and did not show any objective findings of instability in the left knee.  Upon physical examinations of record (VA and private) no recurrent patellar subluxation or dislocation was found.  The Board notes that although the Veteran indicated increased pain felt during the performance of the McMurray test during physical therapy sessions, there were no objective findings of instability to support her assertions.  In sum, the medical evidence, as prepared by skilled examiners, is more probative and credible than the lay evidence.

Lastly, there is no basis for a separate rating for any scars, as they were not painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118  (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012).

As such, the Board finds that the evidence of record warrants the current separate 10 percent disability evaluations for the left knee disability under DC 5260 and 5261.  The preponderance of the evidence is against assignment of a higher rating under either DC.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating for both issues on appeal, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above with respect to the left knee disability reflects that the symptoms of such disability are fully contemplated by the applicable rating criteria, i.e., DCs for limitation of motion 5260-5261, applicable to the left knee disability.  As discussed above, the relevant and applicable diagnostic codes contemplate the relevant symptoms relating to the aspects of the Veteran's left knee disability under consideration, specifically painful motion.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that the left knee disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for a right shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a restoration of a 50 percent evaluation for extensor mechanism dysfunction with degenerative joint disease status post arthroscopy with partial medial and lateral meniscectomies, left knee (left knee disability), from February 3, 2003, is denied.

Entitlement to an increased evaluation in excess of 10 percent for extensor mechanism dysfunction with degenerative joint disease status post arthroscopy with partial medial and lateral meniscectomies, left knee (left knee disability), limitation of extension, effective May 1, 2010, is denied.

Entitlement to an increased evaluation in excess of 10 percent for extensor mechanism dysfunction with degenerative joint disease status post arthroscopy with partial medial and lateral meniscectomies, left knee (left knee disability), limitation of flexion, effective May 1, 2010, is denied.


______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


